 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       IRONBURG INVENTIONS LTD.,
 8                          Plaintiff,
                                                      C17-1182 TSZ
 9         v.
                                                      MINUTE ORDER
10     VALVE CORPORATION,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)    Defendant’s motion to seal, docket no. 360, is GRANTED as follows. The
14
   unredacted versions of defendant’s designations as to the deposition of Simon Burgess,
   docket no. 361, and plaintiff’s objections and counter-designations, docket no. 365, shall
15
   remain under seal.
16          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 30th day of March, 2020.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
